PER CURIAM.
The demurrer to the application for a writ of mandamus in this matter raises the question whether paragraph 2874 of the Revised Statutes of the territory of Arizona is applicable. The board of supervisors, according to the allegations of the petition, refused to consent to the issuance of a license to the petitioner on the ground that the saloon for which the petitioner desired a license was situated within the unincorporated town of Lowell, and within one mile of the corporate limits of the city of Bisbee, and that the petitioner had failed to file with the clerk of the board of supervisors the written consent of the owners of a majority of the real estate located within the radius of three miles from the point -where such saloon is to be conducted, as provided in paragraph 2875 of the Revised Statutes. A majority of the court are of the opinion that these provisions of the statute do not apply, for the reason that the saloon was within the limits of a town having a population of more than 500 inhabitants. The board of supervisors, therefore, had no authority to withhold the consent for the license solely upon the ground of noncompliance with such law. The demurrer that has been interposed is overruled.
*236As, however, there may exist other reasons for the refusal to consent to the issuance of such license, properly cognizable by the board of supervisors, and within their discretion, we do not at this time order that a peremptory writ of mandamus issue as prayed for in the petition; but the order will be that an alternative writ of mandamm issue, returnable at the next sitting of this court, requiring the respondent to consent to the issuance of the license prayed for, or show cause at that time why such consent should not be given, if other grounds within the discretion of the board exist for the refusal so to grant such consent.